NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAY 27 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CHRISTINA SAJOR-REEDER,                          No. 14-55021

              Petitioner - Appellant,            D.C. No. 2:11-cv-05701 VAP
                                                 (FFM)
 v.

J. CAVAZOS,                                      MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                        Argued and Submitted May 5, 2015
                              Pasadena, California

Before: LIPEZ,** WARDLAW, and MURGUIA, Circuit Judges.

      Christina Sajor-Reeder appeals the district court’s denial of her 28 U.S.C.

§ 2254 petition for habeas relief. We have jurisdiction pursuant to 28 U.S.C.

§§ 1291 and 2253(a). Because the last-reasoned decision of the state court, that of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Kermit V. Lipez, Senior Circuit Judge for the First
Circuit, sitting by designation.
the California Court of Appeal for the Second District, was neither contrary to, nor

an unreasonable application of, clearly established Supreme Court precedent, we

affirm. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 100–02

(2011).

      1. The only certified issue is whether the state court reasonably determined

that sufficient evidence of implied malice supported Sajor-Reeder’s second-degree

murder conviction. Under California law, malice may be implied from committing

“an act, the natural consequences of which are dangerous to life;” with knowing

endangerment of others’ lives; and deliberate action with “conscious disregard for

life.” People v. Nieto Benitez, 840 P.2d 969, 975 (Cal. 1992).

      First, the California Court of Appeal reasonably concluded that a jury could

have found that Sajor-Reeder committed an “act, the natural consequences of

which are dangerous to life.” Id. The state court reasonably determined that Sajor-

Reeder drove her car more than fifty miles per hour on residential streets, without

watching the road and while screaming and waving her right hand in the air.

Further, when Sajor-Reeder approached the intersection where the victim’s car was

stopped at a red light, she did not stop or slow down and violently crashed into the

victim’s car, killing the passenger and seriously injuring the driver.




                                          2
      Second, the California Court of Appeal reasonably concluded that a jury

could have found that Sajor-Reeder knew her actions endangered the lives of

others. The court reasonably relied upon Sajor-Reeder’s trial testimony that she

knew speeding and driving through red lights was dangerous to human life, and the

fact that four years prior to the charged incident Sajor-Reeder was involved in a car

chase where she evaded police, drove through several red lights, and nearly

collided with multiple vehicles. After the chase she was told by an officer that she

had put others’ lives in danger. As the Court of Appeal reasonably concluded, the

jury could have inferred that this prior reckless driving incident “sensitize[d]

[Sajor-Reeder] to the dangerousness of such life-threatening conduct.” People v.

Ortiz, 134 Cal. Rptr. 2d 467, 473 (Cal. Ct. App. 2003).

      Third, the California Court of Appeal reasonably concluded that a jury could

have found that Sajor-Reeder acted “deliberately” and with “conscious disregard

for life.” Nieto Benitez, 840 P.2d at 975, 977–78. Sajor-Reeder knew that reckless

driving was life threatening from her prior misconduct and, as the Court of Appeal

reasoned, a jury could find that her persistence in that behavior evidenced a

“wanton disregard for human life.” Ortiz, 134 Cal. Rptr. 2d at 471. In addition,

the record reflected Sajor-Reeder’s lack of interest in the fate of the passengers

after the accident, and a continued effort to harm her child. The California Court


                                          3
of Appeal also reasonably determined that record evidence, including the

testimony of her own expert, Dr. Hirsch, supported the conclusion that Sajor-

Reeder’s manic symptoms did not prevent her from being conscious of her actions.

      2. We decline to expand the certificate of appealability to include Sajor-

Reeder’s uncertified claim that the California Court of Appeal’s decision was

based on an unreasonable determination of the facts under 28 U.S.C. § 2254(d)(2).

Sajor-Reeder has not made a “substantial showing of the denial of a constitutional

right.” Murray v. Schriro, 745 F.3d 984, 1002 (9th Cir. 2014) (quoting 28 U.S.C.

§ 2253(c)(2)).

      AFFIRMED.




                                         4